BEAUCHAMP, Judge.
Appellant was convicted for theft of property over the value of $50 and sentenced to two years in the penitentiary.
It is charged that appellant took $153.89 in money from Florence Troutt, without her *952consent, under conditions ' constituting theft. Appellant waived a trial by jury and entered his plea of guilty. The plea was accepted by the court and the penalty was assessed.
There is no statement of facts, no bills of exception and no brief to indicate the grounds upon which appellant would ask this court to reverse his case.
The judgment of the trial court is affirmed.